Citation Nr: 0632943	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  99-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for status post residuals of left eye surgery, 
including detachment of the retina, performed at a Department 
of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956, and had additional significant periods of active duty 
for training and inactive duty for training in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to 
compensation for status post residuals of a left eye surgery, 
under the provisions of 38 U.S.C.A. § 1151.  This issue was 
remanded for further development in December 2000, July 2003, 
and March 2005, and a further medical opinion was obtained in 
July 2006.  All requested development having been completed, 
this claim now returns before the Board.


FINDING OF FACT

It is not shown that either VA fault or an event not 
reasonably foreseeable caused the veteran to incur any left 
eye disability.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for status post residuals of left eye 
surgery, including detachment of the retina, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002 and March 
2004.  The originating agency asked the veteran to submit any 
pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and report of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains evidence which will be 
addressed as pertinent, particularly, the veteran's service 
medical records, VA treatment records, and report of VA 
examination.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of her claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for the residuals of left eye 
surgery, including detachment of the retina.  Specifically, 
the veteran underwent left eye cataract surgery at a VA 
hospital in January 1985.  Subsequent to that time, the 
veteran incurred recurrent left eye retinal detachments and 
lost vision in his left eye.  The veteran contends that these 
recurrent retinal detachments and resulting loss of vision 
were a direct result of the cataract surgery on his left eye 
that he contends was negligently performed.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2006).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c) (1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2006).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2006).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran did not incur any postoperative residuals of 
left eye cataract surgery as a result of VA fault, or an 
event not reasonably foreseeable.  Initially, the Board notes 
that the veteran's surgery was required due to a left eye 
cataract, which the veteran has not contended, and the record 
does not reflect, is directly related to service.  Therefore, 
the question is whether the VA's performance of the veteran's 
left cataract surgery was faulty, in that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or failed to obtain the 
veteran's informed consent, or was the result of an event not 
reasonably foreseeable.

However, there is simply no evidence of record which 
indicates that the VA was at fault, or in any way failed to 
properly perform the veteran's left eye surgery, thereby 
causing the veteran additional disability not reasonably 
foreseeable.  Initially, the Board notes that the veteran 
does not allege that the VA provided him any treatment 
without his consent.  The evidence shows that the veteran was 
fully informed of the risks of the surgery; and an informed 
consent document signed by the veteran in January 1985 
clearly indicates that retinal detachment is a possible 
complication of the cataract surgery the veteran was about to 
undergo.  Thus it is clear that the veteran consented to the 
surgery, and was informed that retinal detachment was a 
foreseeable consequence of this surgery.

As to the question of whether the VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, the Board notes that the veteran clearly has 
incurred several retinal detachments since his cataract 
surgery in January 1985, and for which he has undergone 
surgery numerous times, to include in October 1991, February 
1992, May 1992, and October 1992.  Recent VA examination of 
May 2005 noted the veteran to have profound visual impairment 
of the left eye due to recurrent retinal detachments.  The 
veteran's examiner from May 2005 was unable to make a 
determination as to whether the veteran's recurrent retinal 
detachments were caused by VA hospital care, medical or 
surgical treatment or examination, or if they were the result 
of an anatomical retinal defect that could not be repaired.

However, the Board finds probative the report of a July 2006 
opinion solicited from a VA health care provider, 
specifically, the acting chief of surgical service at a VA 
medical center, who is also a professor of Ophthalmology.  
That physician indicates that he reviewed the veteran's 
claims file, noting that the veteran had cataract surgery in 
1985 on his left eye, and developed retinal detachments 
approximately two years later, which was followed by 
recurrent detachments and loss of functional vision in the 
veteran's left eye.  The examiner noted that, in reviewing 
the record, the surgery for a cataract was clinically 
indicated, and the informed consent including the risk of 
retinal detachment was signed by the veteran.  The examiner 
indicated that the operative note in the veteran's chart 
indicates that the surgery was performed without 
complication.  The examiner also noted that the veteran's eye 
was nearsighted preoperatively, which meant it was elongated, 
and there was evidence by ultrasound of staphyloma of the 
retinal wall.  The examiner indicated that, given that, the 
eye had a mature cataract and was significantly decreased in 
terms of vision, and the surgery was done appropriately.  He 
also noted that the retinal detachment first occurred at 
least two years after surgery, suggesting that post 
operatively there were no interim problems.  The physician 
opined therefore that it was less likely that the veteran's 
cataract surgery was the proximate cause of his subsequent 
retinal detachments.  The Board finds this opinion 
particularly probative in that it was offered after a 
thorough review of the veteran's claims file, and by a 
surgeon and a professor of Ophthalmology, which the Board 
finds shows a high level of expertise in the field of 
ophthalmology.  
Therefore, the evidence does not show that the VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, in the performance of the 
veteran's left eye surgery.

Thus, the Board finds that the evidence of record does not 
show any VA fault in the performance of the veteran's left 
eye surgery, through any failure to exercise the degree of 
care expected of a reasonable health care provider, or that 
an event not reasonably foreseeable caused the veteran any 
postoperative residuals.  In view of this finding, the Board 
concludes that entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for the postoperative 
residuals of residuals of left eye surgery is not 
established.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of- the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation for status post 
residuals of left eye surgery, including detachment of the 
retina, pursuant to the provisions of 38 U.S.C.A. § 1151, is 
denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


